On February 27, 1981 the court entered judgment for plaintiffs in case No. 375 for $877,200. The petitions in cases Nos. 373 and 374 were dismissed with prejudice.
Stipulated judgments were entered in the following cases and were remanded by order on the date indicated to the Administrative Board for the correction of military records. Upon completion, the cases will be returned to this court for award of the amount of judgment.
Case Name Docket No. Date
Curtis L. Camack 479-78 1-2/5/80
Roger R. Renn, et al. 585-77 12/12/80 John D’Errico
Wendell P. Holman 251-77 12/12/80
Chester E. Perka, Jr. 404-77 12/19/80
John G. Partilla, Jr. 215-79C 12/19/80
*726Case Name Docket No. Date
Joe J. Matthews 385-79C 12/19/80
Don F. Lull 620-80C 12/19/80
Charles A. Williams 521-80C 12/19/80
Richard W. Mcllroy 156-80 12/19/80
Cyril O. Taylor 315-79C 12/19/80
Edward T. Fite 379-80C 12/19/80
Gaylon L. Klobe 380-80C-12/19/80
Kenneth R. Beebe, et al. Harold Bordeaux Eugene L. Bumann Joseph Dworniczak James P. Gallagher, Jr. Hershel L. Henderson Norris M. Lowe James E. McQuinn Marvin Schindler 157-77C 1/23/81
James N. Hartfield 159-77 1/23/81
Ehrhardt L. Wagner 356-79 1/23/81
James O. Romines 324-79C 1/23/81
Norman R. Mays 345-79C 1/23/81
Lloyd A. Schmid 496-79 1/23/81
Robert E. Courneen, et al. Ruben John Munoz Richard T. Sandlin Michael B. Schottenbauer Jack W. Thomasson 287-77 1/23/81
Robert F. Goerlich, et al. Jose L. Morales 231-77 1/30/81
Eduardo Canas, et al. Frank R. Till Harold E. Vaughn 445-77 1/30/81
Malchiga C. Whitworth 483-77 1/30/81
Joseph F. Motyka 504-80C 1/30/81
Donovan E. Boyd, et al Ronald T. Cyr Gordon S. Fowkes Donald Hall John J. Swindell Harlan E. VanWinkle 120-77 2/6/81
Alfred L. Saunders, Jr. 617-80C 2/6/81
Gary G. Baxter, et al. William D. Brashear Norman W. Frigault Laura E. Fulkerson Robert G. Hardy George F. Mason Billy Lee Moore 447-77 2/6/81
*727Case Name Docket No. Date
Jeldo Shiavone Michael Watt
Robert E. Coumeen, et al. 287-77 . Gaylord E. Schaub William F. Geenty, Jr. 2/6/81
Nancy Lou Eggleston 162-77 2/6/81
Robert E. Billingsley, et al. 448-77 2/13/81
Roy J. Fullilove Donald H. Hardin John F. X. Holland Antonio W. L’Heureux Francis G. Lang John Mirolla Melvin J. Moore, Sr. Walter Lewis Nelms
Donald L. Amador, et al. 524-77 William J. Ash Richard A. Baumbach Charles Cock John H. Capicik • Terry Paul Eymard 2/13/81
Allen T. Grant 550-80C 2/13/81
Robert B. Childers, et al. 521-77 Henry H. Tenbroek 2/13/81
Daniel J. Quinlan 295-79C 2/20/81